DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2020 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 08/13/2020.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201310746549.0, filed on 12/30/2013.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2016 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
[00171]: As written it reads “The categorization is not limited to either-or categorization. It allows for the introductionof the concept of “fuzzy” to define measurement of the contact quality”, however to correct the typo, “introductionof” should be written as “introduction of”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ultrasound transducer driving mechanism in claim 1 and the display module in claim 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. That being said, the ultrasound transducer driving mechanism is described within the specification when it states “and an ultrasound driving mechanism which may be connected with the ultrasound transducer and may drive the ultrasound transducer at a first speed to perform a first scanning to the target object to obtain first ultrasound signals” [0013]. However, there is not sufficient structure for the ultrasound transducer driving mechanism. Therefore, claim 1 is subject to a further rejection under 35 U.S.C. 112(b) as stated below.
In regard to the display module, the specification states “In this embodiment a display unit 13 may be included at the top of the probe housing 10” [00141]. Therefore, the display module is being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11, and 27-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claims 1-11, and 27-29, the claims recite “determining whether the acoustic window is in sufficient contact with the target object”, however the specification does not define the requisite degree to which the contact between the acoustic window and the target object is “sufficient”. The examiner recommends confirming where in the specification the sufficient contact is determined.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11, 27-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
In regard to claim 1, the claim recites the limitation “the ultrasound transducer driving mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, it is unclear what mechanisms can be included or excluded from the ultrasound transducer driving mechanism. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In regard to claims 1-11, and 27-29, the claims recite “determining whether the acoustic window is in sufficient contact with the target object”. In each of the dependent claims including this phrase, there are additional steps performed therefore, it is unclear whether all of these steps are required to perform this determination or if just a single step can be performed. If multiple steps are required to perform this determination, the examiner recommends incorporating the phrase “further comprising” in the dependent claims 3-11 and 27-29. Furthermore, the term “sufficient” is not defined within the claims or the specification. When stated in this way the acoustic window can be exert a very small contact force with a small portion of the target object and therefore is only capable of imaging a limited region of the object, and still be considered to be sufficient contact. The examiner recommends clarifying the term sufficient in the context of the method.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-9, 12, 14-15, 27-28, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable by Englehart US 4917096 “Englehart” and further in view of Torp et al. US 20070010742 A1 “Torp” and Waki US 20120157831 A1 “Waki”.
In regard to claim 1, Englehart teaches “An ultrasound imaging method comprising:” [Column 1, Lines 5-10; Column 1, Lines 28-31]; […]; “performing a first scanning to a target object by using an ultrasound transducer of an ultrasound probe assembly, driven by an ultrasound transducer driving mechanism to be at a first speed, to obtain first ultrasound echo signals” [Abstract, Column 4, Lines 29-32; Column 4, Lines 64-67], “wherein the ultrasound probe assembly comprises an acoustic window, and at least a part of a lower surface of the acoustic window contacts with the target object by an angle and a position” [Column 4, Lines 30-36].
In regard to an ultrasound imaging method, Englehart discloses “The present invention relates in general to medical imaging devices and techniques which use ultrasound. More particularly the present invention pertains to hand-held, portable imaging probes and the structure of such probes which enable the automatic scanning of the transmitted ultrasound beam” [Column 1, Lines 5-10]. Therefore, an 
In regard to performing a first scanning to a target object by using an ultrasound transducer of an ultrasound probe assembly, driven by an ultrasound transducer driving mechanism to be at a first speed, to obtain first ultrasound echo signals, Englehart discloses “A hand-held portable ultrasonic scanning probe for use with energizing and receiving means for imaging sections of a body includes a fluid-filled enclosure coupled to a handle portion which houses a DC drive motor” [Abstract]. Since the portable ultrasonic scanning probe (i.e. probe) can be used for energizing and receiving imaging sections of the body, under broadest reasonable interpretation, the probe is capable of performing a first scanning of a target object using an ultrasound transducer of an ultrasound probe assembly.
Furthermore, in regard to the first scan being driven by an ultrasound transducer driving mechanism, Englehart discloses “Referring to FIG. 3, probe 20 is illustrated as a side elevation view in full section. Probe 20 includes a fluid-filled enclosure 34 and a handle 35 which houses the motor drive for the automatic scanning movement” [Column 4, Lines 29-32]. Furthermore, Englehart discloses “Disposed within housing 47 is a drive motor/encoder 61 which is a DC brush, 6-volt style with a 6.3 to 1 gear head ratio. Motor/encoder 61 is a one-directional, rotary drive motor” [Column 4, Lines 64-67].  Since the motor drive (i.e. motor/encoder 61) is used for automatic scanning movement and the motor/encoder 61 is a rotary drive motor, under broadest reasonable interpretation the motor encoder 61 constitutes an ultrasound transducer driving mechanism.
In regard to the ultrasound probe assembly comprising an acoustic window, and at least a part of a lower surface of the acoustic window contacts with the target object by an angle and a position, 
Englehart does not teach “determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals”, “prompting a user to adjust either or both the angle of the acoustic window relative to the target object and the position of the acoustic window in a direction parallel to the contact interface in performing additional scanning of the target object using the ultrasound transducer driven by an ultrasound transducer driving mechanism to be at a second speed, when determining the acoustic window is not in sufficient contact with the target object”, “wherein the second speed is slower than the first speed”; “scanning, when it is prompted to adjust either or both the angle of the acoustic window relative to the target object and the position of the acoustic window in a direction parallel to the contact interface, the target object using the ultrasound transducer at the second speed to obtain second ultrasound echo signals”, “wherein the acoustic window of the ultrasound transducer in performing the additional scanning contacts with the target object by an adjusted angle and/or an adjusted position”; “2acquiring a second ultrasound image of the target object according to the second ultrasound echo signals”; and “displaying the second ultrasound image”.
Torp teaches “determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals” [0030], “prompting a user to adjust either or both the angle of the acoustic window relative to the target object and the position of the acoustic window in a direction parallel to the contact interface in performing additional scanning of the target object using 
In regard to determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals, Torp discloses “Essentially, as described herein, the frequency spectrum is calculated and used to determine acoustic contact of a probe with an object being examined. In particular, acoustic contact along transducer apertures of a probe are calculated by frequency analyzing the received ultrasound signals. Specifically, as shown in FIG. 3, method 250 for generating a visual indicator of acoustic contact along a probe scanning surface is provided” [0030]. Since the received ultrasound signals (i.e. first ultrasound echo signals) can be used to calculate the frequency spectrum to determine acoustic contact of a probe with an object being examined, under broadest reasonable interpretation, the method can be used to determine whether the acoustic window (i.e. of the ultrasound probe) is in sufficient contact with the target object (i.e. object being examined) according to the first ultrasound echo signals.  
In regard to prompting a user to adjust either or both the angle of the acoustic window relative to the target object and the position of the acoustic window in a direction parallel to the contact interface in performing additional scanning of the target object […], when determining the acoustic window is not in sufficient contact with the target object, Torp discloses “The transducer probe 102 may 
In regard to scanning, when it is prompted to adjust either or both the angle of the acoustic window relative to the target object and the position of the acoustic window in a direction parallel to the contact interface, the target object using the ultrasound transducer to obtain second ultrasound echo signals, Torp discloses “Acquired ultrasound information may be processed in real-time during a scanning session as the echo signals are received” [0026] and “In general, various embodiments for controlling a probe as described below may be implemented in connection with any ultrasound system having passed array probes and access to digital scanline RF or IQ data in real-time. The various 
In regard to wherein the acoustic window of the ultrasound transducer in performing the additional scanning contacts with the target object by an adjusted angle and/or an adjusted position, Torp discloses “The various embodiments provide information for use in ultrasound imaging applications particularly where proper acoustic contact may be hard to achieve, but is not so limited, and may provide information to improve acoustic contact to achieve improved image quality for a given imaging application” [0029]. Since information can be provided so as to improve acoustic contact to achieve improved image quality, under broadest reasonable interpretation, the acoustic window of the ultrasound transducer can be adjusted such that an image with improved quality can be produced while performing additional scanning.
In regard to acquiring a second ultrasound image of the target object according to the second ultrasound echo signals and displaying the second ultrasound image, Torp discloses “A method according to claim 14 wherein the displaying is provided in real-time” [Claim 17] and “A method according to claim 14 further comprising updating the displayed indicators based on changes of the positioning of the ultrasound probe” [Claim 18]. In order to display updated information in real-time based on changes of the positioning of the ultrasound probe, a second scan in which second ultrasound image data was acquired, had to have been performed. Therefore, the method had to have involved acquiring a second ultrasound image of the target object according to second ultrasound echo signals. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic imaging method of Englehart so as to include the steps disclosed in Torp in order to allow the proper acoustical contact to be achieved so as produce images with acceptable image resolution [Torp: 0003]. By prompting a user to make an adjustment to the ultrasound probe, the acoustic window angle and/or position can be updated relative to the target object so as to improve acoustical contact. Combining the prior art elements according to known techniques would yield the predictable result of improving acoustical contact between the acoustic window of the ultrasound transducer and the target object to achieve improved image resolution for use in assessment of the target object. 
The combination of Englehart and Torp does not teach “using the ultrasound transducer driven by an ultrasound transducer driving mechanism to be at a second speed”, that scanning is done “at the second speed” or “wherein the second speed is slower than the first speed”.
The examiner notes that Waki is in the related field of ultrasonic imaging and that Waki teaches “using the ultrasound transducer driven by an ultrasound transducer driving mechanism to be at a second speed” [0124, FIG. 12(b)], that scanning is done “at the second speed” [0124, FIG. 12(b)], and “wherein the second speed is slower than the first speed” [0124, FIG. 12(b)].
In regard to using the ultrasound transducer driven by an ultrasound transducer driving mechanism to be at a second speed and scanning at the second speed, Waki discloses “The ninth embodiment is different from the eighth embodiment in that the speed of swing is low in a specific swing section 601 corresponding to a plurality of scan planes including a part 501 of interest desired to be observed in a three dimensional elasticity image, as shown in FIG. 12(b), and that the speed of swing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Englehart and Torp so as to include the second speed as disclosed in Waki in order to allow the user to control the rate at which a scan is conducted so as to obtain more accurate imaging data. By scanning with a slower second speed, a more detailed scan of the region of interest can be performed. This would allow the user to observe characteristics of the target object, such as tumors. Combining the prior art elements according to known techniques would yield the predictable result of slowing the scan speed such that a plurality of scan planes of the region of interest can be obtained.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Englehart does not teach “wherein determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals comprises: generating a first ultrasound image according to the first ultrasound echo signals and 
Torp teaches “wherein determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals comprises: generating a first ultrasound image according to the first ultrasound echo signals and displaying the first ultrasound image, to present a contact degree between the acoustic window and the target object” [0030, 0023, 0026, 0029, 0003].
In regard to determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals, Torp discloses “Essentially, as described herein, the frequency spectrum is calculated and used to determine acoustic contact of a probe with an object being examined. In particular, acoustic contact along transducer apertures of a probe are calculated by frequency analyzing the received ultrasound signals. Specifically, as shown in FIG. 3, method 250 for generating a visual indicator of acoustic contact along a probe scanning surface is provided” [0030]. Since the received ultrasound signals (i.e. first ultrasound echo signals) can be used to calculate the frequency spectrum to determine acoustic contact of a probe with an object being examined, under broadest reasonable interpretation, the method can be used to determine whether the acoustic window (i.e. of the ultrasound probe) is in sufficient contact with the target object (i.e. object being examined) according to the first ultrasound echo signals.  
In regard to generating a first ultrasound image according to the first ultrasound echo signals and displaying the first ultrasound image, Torp discloses “The processor 108 receives the digitized signals from the DAS 106. The processor further performs, for example, scan sequencing on the received digitized signals. […] The display unit 110 displays the ultrasound image of the object 116” [0023]. Since the processor can perform scan sequencing based on the received digitized signals and the display unit can display an image of the object, under broadest reasonable interpretation, a first ultrasound image can be generated according to the first ultrasound echo signals and the first ultrasound image can be 
In regard to presenting a contact degree between the acoustic window and the target object, Torp discloses “The various embodiments provide information for use in ultrasound imaging applications particularly where proper acoustic contact may be hard to achieve, but is not so limited, and may provide information to improve acoustic contact to achieve improved image quality for a given imaging application” [0029]. Furthermore, Torp discloses “Specifically, as shown in FIG. 3, a method 250 for generating a visual indicator of acoustic contact along a probe scanning surface is provided. The method provides visual acoustic contact information to, for example, a user of an ultrasound probe to control the ultrasound probe” [0030]. Since information may be provided to improve acoustic contact to achieve improved image quality and a visual indicator of the acoustic contact along a probe scanning surface can be provided, under broadest reasonable interpretation the contact degree between the acoustic window and the target object can be presented.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic imaging method of Englehart so as to include the steps disclosed in Torp in order to allow the proper acoustical contact to be achieved so as produce images with acceptable image resolution [Torp: 0003]. By prompting a user to make an adjustment to the ultrasound probe, the acoustic window angle and/or position can be updated relative to the target object so as to improve acoustical contact. Combining the prior art elements according to known techniques would yield the predictable result of improving acoustical contact between the acoustic window of the ultrasound transducer and the target object to achieve improved image resolution for use in assessment of the target object. 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Englehart does not teach “wherein determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals comprises: extracting a characteristic quantity from the first ultrasound echo signals; categorizing the first ultrasound echo signals according to the characteristic quantity extracted to obtain a category of the first ultrasound echo signals; and determining whether the acoustic window is in sufficient contact with the target object according to the category of the first ultrasound echo signals”.
Torp teaches “wherein determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals comprises: extracting a characteristic quantity from the first ultrasound echo signals; categorizing the first ultrasound echo signals according to the characteristic quantity extracted to obtain a category of the first ultrasound echo signals; and determining whether the acoustic window is in sufficient contact with the target object according to the category of the first ultrasound echo signals” [0030, 0041, 0040].
In regard to determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals, Torp discloses “Essentially, as described herein, the frequency spectrum is calculated and used to determine acoustic contact of a probe with an object being examined. In particular, acoustic contact along transducer apertures of a probe are calculated by frequency analyzing the received ultrasound signals. Specifically, as shown in FIG. 3, method 250 for generating a visual indicator of acoustic contact along a probe scanning surface is provided” [0030]. Since the received ultrasound signals (i.e. first ultrasound echo signals) can be used to calculate the frequency spectrum to determine acoustic contact of a probe with an object being examined, under broadest reasonable interpretation, the method can be used to determine whether the acoustic window (i.e. of the ultrasound probe) is in sufficient contact with the target object (i.e. object being examined) according to the first ultrasound echo signals.  

In regard to determining whether the acoustic window is in sufficient contact with the target object according to the category of the first ultrasound echo signals, Torp discloses “As shown in FIG. 8, the spectrum display 350 may include a plurality of probe contact indicators 352 (e.g., color-coded bars) indicating a relative level of contact of different portions of a probe with an object being imaged (e.g., a patient). As shown in FIG. 8 from left to right, the probe gradually contacts the object from right to left as indicated by the probe contact indicators 352” [0041]. Since the probe contact indicators (i.e. color-coded bars) show the relative level of contact between the probe and the object being examined, under 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic imaging method of Englehart so as to include the steps disclosed in Torp in order to allow the proper acoustical contact to be achieved so as produce images with acceptable image resolution [Torp: 0003]. By prompting a user to make an adjustment to the ultrasound probe, the acoustic window angle and/or position can be updated relative to the target object so as to improve acoustical contact. Combining the prior art elements according to known techniques would yield the predictable result of improving acoustical contact between the acoustic window of the ultrasound transducer and the target object to achieve improved image resolution for use in assessment of the target object. 
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Englehart does not teach “wherein determining whether the acoustic window is in sufficient contact with the target object according to the category of the first ultrasound echo signals comprises: 3generating a quality evaluation of whether the acoustic window is in sufficient contact with the target object according to the category of the first ultrasound echo signals; and displaying the quality evaluation of whether the acoustic window is in sufficient contact with the target object”.
Torp teaches “wherein determining whether the acoustic window is in sufficient contact with the target object according to the category of the first ultrasound echo signals comprises: 3generating a quality evaluation of whether the acoustic window is in sufficient contact with the target object 
In regard to determining whether the acoustic window is in sufficient contact with the target object according to the category of first ultrasound echo signals, Torp discloses “Essentially, as described herein, the frequency spectrum is calculated and used to determine acoustic contact of a probe with an object being examined. In particular, acoustic contact along transducer apertures of a probe are calculated by frequency analyzing the received ultrasound signals. Specifically, as shown in FIG. 3, method 250 for generating a visual indicator of acoustic contact along a probe scanning surface is provided” [0030]. Since the received ultrasound signals (i.e. first ultrasound echo signals) can be used to calculate the frequency spectrum to determine acoustic contact of a probe with an object being examined, under broadest reasonable interpretation, the method can be used to determine whether the acoustic window (i.e. of the ultrasound probe) is in sufficient contact with the target object (i.e. object being examined) according to the first ultrasound echo signals.  
In regard to generating a quality evaluation of whether the acoustic window is in sufficient contact with the target object according to the category of the first ultrasound echo signals; and displaying the quality evaluation of whether the acoustic window is in sufficient contact with the target object, Torp discloses “Referring again to FIG. 3, thereafter at 254 the received data is processed to provide a lateral map. […] Specifically, and as shown in FIG. 4, a spatial frequency response 200 of the ultrasound or other imaging system is determined and which may be used to indicate image quality or acoustic contact” [0033]. Therefore, the calculated spatial frequency response can be generated to provide an image quality evaluation of whether the acoustic window is in sufficient contact with the target object according to the category of the first ultrasound echo signals. Furthermore, Torp discloses “As shown in FIG. 8, the spectrum display 350 may include a plurality of probe contact indicators 352 (e.g., color-coded bars) indicating a relative level of contact of different portions of a probe with an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic imaging method of Englehart so as to include the steps disclosed in Torp in order to allow the proper acoustical contact to be achieved so as produce images with acceptable image resolution [Torp: 0003]. By prompting a user to make an adjustment to the ultrasound probe, the acoustic window angle and/or position can be updated relative to the target object so as to improve acoustical contact. Combining the prior art elements according to known techniques would yield the predictable result of improving acoustical contact between the acoustic window of the ultrasound transducer and the target object to achieve improved image resolution for use in assessment of the target object. 
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Englehart does not teach “wherein performing a first scanning to the target object by using the ultrasound probe at the first speed comprises: scanning the target object by using the ultrasound probe at the first speed to obtain a first group of first ultrasound echo signals, and scanning the target object again by using the ultrasound probe at the first speed to obtain a second group of first ultrasound echo signals; or scanning a target area of the target object by using the ultrasound probe at the first speed to obtain a first group of first ultrasound echo signals, dividing the target area into a first area and a second area according to the first group of first ultrasound echo signals, and scanning merely the first area by using the ultrasound probe at the first speed to obtain a 
Torp teaches “wherein performing a first scanning to the target object by using the ultrasound probe at the first speed comprises: scanning the target object by using the ultrasound probe at the first speed to obtain a first group of first ultrasound echo signals” [0026], and scanning the target object again by using the ultrasound probe at the first speed to obtain a second group of first ultrasound echo signals” [0029, 0047]; or scanning a target area of the target object by using the ultrasound probe at the first speed to obtain a first group of first ultrasound echo signals, dividing the target area into a first area and a second area according to the first group of first ultrasound echo signals, and scanning merely the first area by using the ultrasound probe at the first speed to obtain a second group of first ultrasound echo signals” [0029, 0047]; and “4wherein determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals comprises: determining whether the acoustic window is in sufficient contact with the target object according to the first and/or second group of first ultrasound echo signals” [0041, 0030].
In regard to performing a first scanning to the target object by using the ultrasound probe at the first speed comprising scanning the target object by using the ultrasound probe at the first speed to obtain a first group of first ultrasound echo signals, Torp discloses “The ultrasound system 150 also includes a signal processor 166 to process the acquired ultrasound information (i.e., RF signal data or IQ data pairs) and prepare frames of ultrasound information for display on a display system 168. […] Acquire ultrasound information may be processed in real-time during a scanning session as the echo signals are received” [0026]. Since the signal processor can process the acquired ultrasound information 
In regard to scanning the target object again by using the ultrasound probe at the first speed to obtain a second group of first ultrasound echo signals or scanning a target area of the target object by using the ultrasound probe at the first speed to obtain a first group of first ultrasound echo signals, dividing the target area into a first area and a second area according to the first group of first ultrasound echo signals, and scanning merely the first area by using the ultrasound probe at the first speed to obtain a second group of first ultrasound echo signals, Torp discloses “In connection with performing imaging or scanning operations with the ultrasound system 100 or 150, various embodiments of the invention provide information to control the acoustic contact of a probe within the ultrasound system 100 and 150 with an object being examined. […] The various embodiments provide information for use in ultrasound imaging applications particularly where proper acoustic contact may be hard to achieve, but is not so limited, and may provide information to improve acoustic contact to achieve improved image quality for a given imaging application” [0029]. To be able to improve acoustic contact to achieve improved image quality, under broadest reasonable interpretation, the scanning has to be performed again by using the ultrasound probe at the first speed to obtain a second group of first ultrasound echo signals. Furthermore, Torp discloses “A real-time visualization of change in acoustic contact is provided that improves the process of optimizing image quality by providing a user of an ultrasound probe visual feedback relating to where acoustic contact with an object is insufficient” [0047]. In order to provide a real-time visualization of the acoustic contact, scanning of the target object has to be performed again to obtain a second group of first ultrasound echo signals with a different amount of acoustic contact so as to determine how to optimize image quality.
In regard to determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals comprises: determining whether the acoustic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic imaging method of Englehart so as to include the steps disclosed in Torp in order to allow the proper acoustical contact to be achieved so as produce images with acceptable image resolution [Torp: 0003]. By prompting a user to make an adjustment to the ultrasound probe, the acoustic window angle and/or position can be updated relative to the target object so as to improve acoustical contact. Combining the prior art elements according to known techniques would yield the predictable result of improving acoustical contact between the acoustic window of the ultrasound transducer and the target object to achieve improved image resolution for use in assessment of the target object. 
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, Englehart does not teach “wherein determining whether the acoustic window is in sufficient contact with the target object according to the first and/or second group of first ultrasound echo signals comprises: generating a first ultrasound image according to the second group of first ultrasound echo signals; and displaying the first ultrasound image to present a contact degree between the acoustic window and the target object”.
Torp teaches “wherein determining whether the acoustic window is in sufficient contact with the target object according to the first and/or second group of first ultrasound echo signals comprises: generating a first ultrasound image according to the second group of first ultrasound echo signals; and displaying the first ultrasound image to present a contact degree between the acoustic window and the target object” [0030, 0041].
In regard to determining whether the acoustic window is in sufficient contact with the target object according to the first and/or second group of first ultrasound echo signals, Torp discloses “Essentially, as described herein, the frequency spectrum is calculated and used to determine acoustic contact of a probe with an object being examined. In particular, acoustic contact along transducer apertures of a probe are calculated by frequency analyzing the received ultrasound signals. Specifically, as shown in FIG. 3, method 250 for generating a visual indicator of acoustic contact along a probe scanning surface is provided” [0030]. Since the received ultrasound signals (i.e. first ultrasound echo signals) can be used to calculate the frequency spectrum to determine acoustic contact of a probe with an object being examined, under broadest reasonable interpretation, the method can be used to determine whether the acoustic window (i.e. of the ultrasound probe) is in sufficient contact with the target object (i.e. object being examined) according to the first ultrasound echo signals.
In regard to generating a first ultrasound image according to the second group of first ultrasound echo signals, Torp discloses “Thus, as shown in FIG. 8, a spectrum display 350 including a 
In regard to displaying the first ultrasound image to present a contact degree between the acoustic window and the target object, Torp discloses “As shown in FIG. 8, the spectrum display 350 may include a plurality of probe contact indicators 352 (e.g., color-coded bars) indicating a relative level of contact of different portions of a probe with an object being imaged (e.g., a patient). As shown in FIG. 8 from left to right, the probe gradually contacts the object from right to left as indicated by the probe contact indicators 352” [0041]. In this case, since the spectrum display 350 can include probe contact indicators to show the relative level of contact of different portions of a probe with the object, under broadest reasonable interpretation, the method can involve displaying the first ultrasound image to present a contact degree between the acoustic window and the target object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic imaging method of Englehart so as to include the steps disclosed in Torp in order to allow the proper acoustical contact to be achieved so as produce images with acceptable image resolution [Torp: 0003]. By generating and displaying the first ultrasound image, a user to make an adjustment to the ultrasound probe, such that the acoustic window angle and/or position can be updated relative to the target object so as to improve acoustical contact. Combining the prior art elements according to known techniques would yield the predictable result of improving 
In regard to claim 8, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, Englehart does not teach “wherein determining whether the acoustic window is in sufficient contact with the target object according to the first and/or second group of first ultrasound echo signals comprises: extracting characteristic quantity from the second group of first ultrasound echo signals; categorizing the second group of first ultrasound echo signals according to the extracted characteristic quantity to obtain a category of the second group of first ultrasound echo signals; and 5determining whether the acoustic window is in sufficient contact with the target object according to the category of the second group of first ultrasound echo signals”.
Torp teaches “wherein determining whether the acoustic window is in sufficient contact with the target object according to the first and/or second group of first ultrasound echo signals comprises: extracting characteristic quantity from the second group of first ultrasound echo signals; categorizing the second group of first ultrasound echo signals according to the extracted characteristic quantity to obtain a category of the second group of first ultrasound echo signals; and 5determining whether the acoustic window is in sufficient contact with the target object according to the category of the second group of first ultrasound echo signals” [0030, 0041, 0026, FIG. 8].
In regard to determining whether the acoustic window is in sufficient contact with the target object according to the first and/or second group of first ultrasound echo signals comprises, Torp discloses “Essentially, as described herein, the frequency spectrum is calculated and used to determine acoustic contact of a probe with an object being examined. In particular, acoustic contact along transducer apertures of a probe are calculated by frequency analyzing the received ultrasound signals. Specifically, as shown in FIG. 3, method 250 for generating a visual indicator of acoustic contact along a probe scanning surface is provided” [0030]. Since the received ultrasound signals (i.e. first ultrasound 
In regard to extracting characteristic quantity from the second group of first ultrasound echo signals, Torp discloses “Thus, as shown in FIG. 8, a spectrum display 350 including a representation of the lateral spectrum may be generated and visualized as described herein and displayed by the ultrasound system 100 or 150 (shown in FIGS. 1 and 2), which may be displayed on, for example, display unit 110 (shown in FIG. 1) or display system 168 (shown in FIG. 2). As shown in FIG. 8, the spectrum display 350 may include a plurality of probe contact indicators 352 (e.g., color-coded bars) indicating a relative level of contact of different portions of a probe with an object being imaged (e.g., a patient)” [0041]. Furthermore, Torp discloses “The ultrasound system 150 also includes a signal processor 166 to process the acquired ultrasound information (i.e., RF signal data or IQ data pairs) and prepare frames of ultrasound information for display on a display system 168. […] Acquired ultrasound information may be processed in real-time during a scanning session as the echo signals are received” [0026]. Therefore, the system includes a signal processor that is capable of processing echo signals (i.e. the second group of first ultrasound echo signals) in real time. In this case, in order to display the spectrum display including a plurality of probe contact indicators which indicate the relative level of contact of different portions of a probe with an object being imaged, under broadest reasonable interpretation, the processor 166 had to have extracted a characteristic quantity from the second group of first ultrasound echo signals. 
In regard categorizing the second group of first ultrasound echo signals according to the extracted characteristic quantity to obtain a category of the second group of first ultrasound echo signals; and 5determining whether the acoustic window is in sufficient contact with the target object according to the category of the second group of first ultrasound echo signals, Torp discloses “As shown 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic imaging method of Englehart so as to include the steps disclosed in Torp in order to allow the proper acoustical contact to be achieved so as produce images with acceptable image resolution [Torp: 0003]. By extracting and categorizing the first ultrasound image according to the extracted characteristic quantity (i.e. the contact pressure), a user to make an adjustment to the ultrasound probe, such that the acoustic window angle and/or position can be updated relative to the target object so as to improve acoustical contact. Combining the prior art elements according to known techniques would yield the predictable result of improving acoustical contact between the acoustic window of the ultrasound transducer and the target object to achieve improved image resolution for use in assessment of the target object.  
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Englehart does not teach “wherein determining whether the acoustic window is in sufficient contact with the target object according to the category of the second group of first ultrasound echo signals comprises: generating a quality evaluation of whether the acoustic window is in sufficient contact with the target object according to the category of the second group of first 
Torp teaches “wherein determining whether the acoustic window is in sufficient contact with the target object according to the category of the second group of first ultrasound echo signals comprises: generating a quality evaluation of whether the acoustic window is in sufficient contact with the target object according to the category of the second group of first ultrasound echo signals; and displaying the quality evaluation of whether the acoustic window is in sufficient contact with the target object” [0030, 0041, FIG. 8].
In regard to determining whether the acoustic window is in sufficient contact with the target object according to the category of the second group of first ultrasound echo signals comprises, Torp discloses “Essentially, as described herein, the frequency spectrum is calculated and used to determine acoustic contact of a probe with an object being examined. In particular, acoustic contact along transducer apertures of a probe are calculated by frequency analyzing the received ultrasound signals. Specifically, as shown in FIG. 3, method 250 for generating a visual indicator of acoustic contact along a probe scanning surface is provided” [0030]. Since the received ultrasound signals (i.e. first ultrasound echo signals) can be used to calculate the frequency spectrum to determine acoustic contact of a probe with an object being examined, under broadest reasonable interpretation, the method can be used to determine whether the acoustic window (i.e. of the ultrasound probe) is in sufficient contact with the target object (i.e. object being examined) according to the first ultrasound echo signals.
In regard to generating a quality evaluation of whether the acoustic window is in sufficient contact with the target object according to the category of the second group of first ultrasound echo signals, Torp discloses “Specifically, and as shown in FIG. 4, a spatial frequency response 200 of the ultrasound of other imaging system is determined and which may be used to indicate image quality or acoustic contact” [0033]. Since the spatial frequency response can be determined and used to indicate 
In regard to displaying the quality evaluation of whether the acoustic window is in sufficient contact with the target object, Torp discloses “Thus, as shown in FIG. 8, a spectrum display 350 including a representation of the lateral spectrum may be generated and visualized as described herein and displayed by the ultrasound system 100 or 150 (shown in FIGS. 1 and 2), which may be displayed on, for example, display unit 110 (shown in FIG. 1) or display system 168 (shown in FIG. 2). As shown in FIG. 8, the spectrum display 350 may include a plurality of probe contact indicators 352 (e.g., color-coded bars) indicating a relative level of contact of different portions of a probe with an object being imaged (e.g., a patient)” [0041]. Therefore, since the display unit can display a representation of the lateral spectrum and include a plurality of probe contact indicators 352 to indicate the relative level of contact (i.e. acoustic contact), under broadest reasonable interpretation, the quality evaluation of whether the acoustic window is in sufficient contact with the target object can be displayed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic imaging method of Englehart so as to include the steps disclosed in Torp in order to allow the proper acoustical contact to be achieved so as produce images with acceptable image resolution [Torp: 0003]. By extracting and categorizing the first ultrasound image according to the extracted characteristic quantity (i.e. the contact pressure), a user to make an adjustment to the ultrasound probe, such that the acoustic window angle and/or position can be updated relative to the target object so as to improve acoustical contact. Combining the prior art elements according to known techniques would yield the predictable result of improving acoustical contact between the acoustic window of the ultrasound transducer and the target object to achieve improved image resolution for use in assessment of the target object.  
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Englehart does not teach “wherein the first area is an area where the acoustic window contacts with the target object and the second area is an area where the acoustic window contacts with the air”. 
Torp discloses “wherein the first area is an area where the acoustic window contacts with the target object and the second area is an area where the acoustic window contacts with the air” [0030, 0041, and 0004].
In regard to the first area being an area where the acoustic window contacts with the target object, Torp discloses “Specifically, as shown in FIG. 3, a method 250 for generating a visual indicator of acoustic contact along a probe scanning surface is provided. The method provides visual acoustic contact information to, for example, a user of an ultrasound probe to control the ultrasound probe” [0030]. Therefore, the method can provide visual acoustic contact information, indicating the acoustic contact along a probe scanning surface. Furthermore, Torp discloses “As shown in FIG. 8, the spectrum display 350 may include a plurality of probe contact indicators 352 (e.g., color-coded bars) indicating a relative level of contact of different portions of a probe with an object being imaged (e.g., a patient)” [0041]. In this case, a taller probe contact indicator bar indicates greater contact between the portion of a probe and the object being imaged. Therefore, the display unit 110 can show a first area where the acoustic window contacts with the target object.
In regard to the second area being an area where the acoustic window contacts with the air, Englehart discloses “When using an ultrasound probe to scan a patient improper acoustical contact may arise from different factors. For example, poor skin contact may be caused by use of an insufficient amount of contact gel, especially when the probe surface is not parallel to the skin surface” [0004]. Insufficient acoustical contact arises as a result of improper coupling. When air exists between the transducer and the skin surface, the transducer is not able to couple with the skin surface. Therefore, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic imaging method of Englehart so as to include the steps disclosed in Torp in order to allow the proper acoustical contact to be achieved so as produce images with acceptable image resolution [Torp: 0003]. By knowing where the probe is exposed to air, the user can make adjustments to the transducer such that proper acoustical contact is achieved. Combining the prior art elements according to known techniques would yield the predictable result of improving acoustical contact between the acoustic window of the ultrasound transducer and the target object to achieve improved image resolution for use in assessment of the target object.  
In regard to claim 15, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Englehart. Likewise, Englehart teaches “further comprising: detecting a position of the ultrasound transducer relative to the acoustic window to acquire position information of the position of the ultrasound transducer relative to the acoustic window, and displaying the position information” [Column 4, Lines 16-20; Column 4, Lines 30-36].
In regard to detecting a position of the ultrasound transducer relative to the acoustic window to acquire position information of the position of the ultrasound transducer relative to the acoustic window, and displaying the position information, Englehart discloses “If the image of the interface, such as a tumor or cyst is going to be displayed as video on monitor 28, then the timing information is used to 
In regard to claim 27, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Englehart does not teach “wherein determining whether the acoustic window is in sufficient 11contact with the target object according to the first ultrasound echo signals comprises: generating a first ultrasound image according to the first ultrasound echo signals; and determining a degree of bubble between the acoustic window and the target object according to the first ultrasound image and determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals according to the determined degree of bubble”.
Torp teaches “wherein determining whether the acoustic window is in sufficient 11contact with the target object according to the first ultrasound echo signals comprises: generating a first ultrasound image according to the first ultrasound echo signals; and determining a degree of bubble between the acoustic window and the target object according to the first ultrasound image and determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals according to the determined degree of bubble” [0030, 0041].

In regard to determining a degree of bubble between the acoustic window and the target object according to the first ultrasound image and determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals according to the determined degree of bubble, Torp discloses “As shown in FIG. 8, the spectrum display 350 may include a plurality of probe contact indicators 352 (e.g., color-coded bars) indicating a relative level of contact of different portions of a probe with an object being imaged (e.g., a patient)” [0041]. A taller probe contact indicator bar indicates greater contact between the portion of a probe and the object being imaged and therefore would have a smaller degree of bubble between the acoustic window and the target object. Conversely, a shorter probe contact indicator bar indicates less contact between the portion of a probe and the object being imaged and therefore would have a higher degree of bubble between the acoustic window 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic imaging method of Englehart so as to include the steps disclosed in Torp in order to allow the proper acoustical contact to be achieved so as produce images with acceptable image resolution [Torp: 0003]. By knowing the degree of bubble (i.e. the acoustic contact) the user can make adjustments to the transducer such that proper acoustical contact is achieved. Combining the prior art elements according to known techniques would yield the predictable result of improving acoustical contact between the acoustic window of the ultrasound transducer and the target object to achieve improved image resolution for use in assessment of the target object.  
In regard to claim 28, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Englehart does not teach “wherein determining whether the acoustic 
Torp teaches “wherein determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals comprises: generating a first ultrasound image according to the first ultrasound echo signals; and determining an image quality of the first ultrasound image to present a contact degree between the acoustic window and the target object” [0030, 0026, 0033, 0041, FIG. 8].
In regard to determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals, Torp discloses “Essentially, as described herein, the frequency spectrum is calculated and used to determine acoustic contact of a probe with an object being examined. In particular, acoustic contact along transducer apertures of a probe are calculated by frequency analyzing the received ultrasound signals. Specifically, as shown in FIG. 3, method 250 for generating a visual indicator of acoustic contact along a probe scanning surface is provided” [0030]. Since the received ultrasound signals (i.e. first ultrasound echo signals) can be used to calculate the frequency spectrum to determine acoustic contact of a probe with an object being examined, under broadest reasonable interpretation, the method can be used to determine whether the acoustic window (i.e. of the ultrasound probe) is in sufficient contact with the target object (i.e. object being examined) according to the first ultrasound echo signals. Furthermore, since a visual indicator of acoustic contact along a probe scanning surface can be generated, under broadest reasonable interpretation, the method involves generating a first ultrasound image according to the first ultrasound echo signals.
In regard to generating a first ultrasound image according to the first ultrasound echo signals, Torp discloses “The ultrasound system 150 also includes a signal processor 166 to process the acquired 
In regard to determining an image quality of the first ultrasound image to present a contact degree between the acoustic window and the target object, Torp discloses “Specifically, and as shown in FIG. 4, a spatial frequency response 200 of the ultrasound or other imaging system is determined and which may be used to indicate image quality or acoustic contact” [0033]. Since the spatial frequency response can be determined and used to indicate image quality, under broadest reasonable interpretation an image quality of the first ultrasound image can be determined. Furthermore, in regard to presenting a contact degree between the acoustic window and the target object, Torp discloses “As shown in FIG. 8, the spectrum display 350 may include a plurality of probe contact indicators 352 (e.g., color-coded bars) indicating a relative level of contact of different portions of a probe with an object being imaged (e.g., a patient)” [0041]. As shown in FIG. 8, the probe contact indicators 352 indicate the relative level of contact between the portions of a probe and an object being imaged, therefore, the contact degree between the acoustic window (i.e. of the probe) and the target object can be presented.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic imaging method of Englehart so as to include the steps disclosed in Torp in order to allow the proper acoustical contact to be achieved so as produce images with acceptable image resolution [Torp: 0003]. By knowing the contact degree (i.e. the acoustic contact) the user can make adjustments to the transducer such that proper acoustical contact is achieved. Combining the prior art elements according to known techniques would yield the predictable result of 
In regard to claim 31, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Englehart does not teach “further comprising receiving a user indication of whether to adjust either or both the angle of the acoustic window relative to the target object and the position of the acoustic window in a direction parallel to the contact interface in performing additional scanning of the target object at a second speed using the ultrasound transducer”.
Torp teaches “further comprising receiving a user indication of whether to adjust either or both the angle of the acoustic window relative to the target object and the position of the acoustic window in a direction parallel to the contact interface [0028, 0030].
In regard to receiving a user indication of whether to adjust either or both the angle of the acoustic window relative to the target object and the position of the acoustic window in a direction parallel to the contact interface, Torp discloses “The user input device 170 may be any suitable device and/or user interface for receiving user inputs to control, for example, the type of scan or type of transducer to be used in a scan” [0028]. Therefore, the system can include a user interface (i.e. user input device 170) that is capable of receiving a user indication. Furthermore, Torp discloses “Specifically, as shown in FIG. 3, a method 250 for generating a visual indicator of acoustic contact along a probe scanning surface is provided. The method provides visual acoustic contact information to, for example, a user of an ultrasound probe to control the ultrasound probe” [0030]. Since the method can provide visual acoustic contact information to the user such that the user can control the ultrasound probe, and the user can control the type of scan performed by the transducer, under broadest reasonable interpretation, a user can utilize the visual acoustic contact information to provide a user indication of whether to adjust either or both the angle of the acoustic window relative to the target object and the position of the acoustic window in a direction parallel to the contact interface.   

The combination of Englehart and Torp does not teach “performing additional scanning of the target object at a second speed using the ultrasound transducer”.
Waki discloses “performing additional scanning of the target object at a second speed using the ultrasound transducer” [0124].
In regard to performing additional scanning of the target object at a second speed using the ultrasound transducer, Waki discloses “That is, a motor control unit of an ultrasonic probe swing device 46 controls the swing speed of an ultrasonic probe to be low according to a variably set swing speed in the input specific swing section 601 and controls the swing speed of the ultrasonic probe to be high in the other sections 602” [0124]. As shown, in FIG. 12(b), the probe can have a low speed (i.e. a second speed) in the scan plane corresponding to the part of interest (i.e. a tumor 501) and a high speed (i.e. first speed) in other sections. Since a scan can be performed at two speeds (i.e. high and low), under broadest reasonable interpretation, the motor control unit is capable of performing additional scanning of the target object (i.e. including a part of interest, for example tumor 501) at a second speed (i.e. low speed) using the ultrasound transducer.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Englehart and Torp so as to include the second 
In regard to claim 34, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Englehart does not teach “wherein displaying the second ultrasound image comprises: displaying the second ultrasound image at a physical location corresponding to an actual scanning surface, with a display module fixed to a top of the ultrasound probe assembly”.
Torp teaches “wherein displaying the second ultrasound image comprises: displaying the second ultrasound image at a physical location corresponding to an actual scanning surface, with a display module fixed to a top of the ultrasound probe assembly” [Claim 17, Claim 18, 0040, 0041, FIG. 1].
In regard to displaying the second ultrasound image at a physical location corresponding to an actual scanning surface, Torp discloses “A method in accordance with claim 14 wherein the displaying is provided in real-time” [Claim 17] and “A method in accordance with claim 14 further comprising updating the displayed indicators based on changes of the positioning of the ultrasound probe” [Claim 18]. In this case, since the ultrasound image can be displayed in real-time and the can be updated depending on the changes of the positioning of the ultrasound probe, under broadest reasonable interpretation a second ultrasound image at a physical location corresponding to the actual surface can be displayed. Furthermore, Torp discloses “The lateral frequency spectrum is then visualized at 264 based on the type of probe. For example, and as shown in FIGS. 6 and 7, probes having a one-dimensional aperture generate a one-dimensional lateral spectrum that may be visualized in the form of, for example, a graph or a color-coded histogram” [0040]. Therefore, the lateral spectrum can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic imaging method of Englehart so as to include the steps disclosed in Torp in order to allow the proper acoustical contact to be achieved so as produce images with acceptable image resolution [Torp: 0003]. By displaying the second image on the display screen the user can determine whether the image is of adequate diagnostic quality and if not can change the position of the ultrasound transducer to achieve proper acoustical contact. Combining the prior art elements according to known techniques would yield the predictable result of improving acoustical contact between the acoustic window of the ultrasound transducer and the target object to achieve improved image resolution for use in assessment of the target object.  
Claims 5, 10-11, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Englehart US 4917096 “Englehart” and further in view of Torp et al. US 20070010742 A1 “Torp” and Waki US 20120157831 A1 “Waki” as applied to claims 1-4, 6-9, 12, 14-15, 27-28, 31 and 34 above, and further in view of Stoll US 20120083692 A1 “Stoll”.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Englehart does not teach “wherein determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals comprises: comparing the first ultrasound echo signals with a pre-stored characteristic quantity; and determining whether the acoustic window is in sufficient contact with the target object according to a result of the comparison between the first ultrasound echo signals and the pre-stored characteristic quantity”.
Torp teaches “wherein determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals comprises:” [0030].
In regard to determining whether the acoustic window is in sufficient contact with the target object according to the category of first ultrasound echo signals, Torp discloses “Essentially, as described herein, the frequency spectrum is calculated and used to determine acoustic contact of a probe with an object being examined. In particular, acoustic contact along transducer apertures of a probe are calculated by frequency analyzing the received ultrasound signals. Specifically, as shown in FIG. 3, method 250 for generating a visual indicator of acoustic contact along a probe scanning surface is provided” [0030]. Since the received ultrasound signals (i.e. first ultrasound echo signals) can be used to calculate the frequency spectrum to determine acoustic contact of a probe with an object being examined, under broadest reasonable interpretation, the method can be used to determine whether the acoustic window (i.e. of the ultrasound probe) is in sufficient contact with the target object (i.e. object being examined) according to the first ultrasound echo signals.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic imaging method of Englehart so as to include the steps disclosed in Torp in order to allow the proper acoustical contact to be achieved so as produce images with acceptable image resolution [Torp: 0003]. By prompting a user to make an adjustment to the 
The combination of Englehart, Torp and Waki does not teach “comparing the first ultrasound echo signals with a pre-stored characteristic quantity; and determining whether the acoustic window is in sufficient contact with the target object according to a result of the comparison between the first ultrasound echo signals and the pre-stored characteristic quantity”.
Stoll teaches “comparing the first ultrasound echo signals with a pre-stored characteristic quantity” [0060, 0029, FIG. 1, 0015]; and “determining whether the acoustic window is in sufficient contact with the target object according to a result of the comparison between the first ultrasound echo signals and the pre-stored characteristic quantity” [0008].
In regard to comparing the first ultrasound echo signals with a pre-stored characteristic quantity, Stoll discloses “The processor 50 operates pursuant to instructions stored in the memory 52 or another memory. The processor 50 is programmed for determining an amount of contact pressure applied by the transducer against a patient. The contact pressure is determined from ultrasound data. The processor 50 determines when the amount of contact pressure is sufficient. The processor 50 indicates to the user when the amount is sufficient” [0060]. In order for the processor to be able to determine when the amount of contact pressure is sufficient based on the ultrasound data, under broadest reasonable interpretation, the processor has to compare the ultrasound data (i.e. the first ultrasound echo signals) with a pre-stored characteristic quantity (i.e. a contact pressure). The amount of contact pressure that is sufficient represents a characteristic quantity that should be accessed by the processor in order to determine whether the amount of contact pressure between the patient and the 
In regard to determining whether the acoustic window is in sufficient contact with the target object according to a result of the comparison between the first ultrasound echo signals and the pre-stored characteristic quantity, Stoll discloses “A processor is configured to determine an amount of contact force applied by the transducer against a patient. The processor determines the amount from the ultrasound data. The processor is configured to determine when the amount is sufficient” [0008]. In order for the transducer to apply a contact force against a patient, the acoustic window has to be in sufficient contact with the target object. Since the processor is configured to determine the amount of contact force applied to the patient based on ultrasound data, under broadest reasonable interpretation, the processor is capable of determining whether the acoustic window is in sufficient contact with the target object according to a result of the comparison between the first ultrasound echo signals and the pre-stored characteristic quantity (i.e. the contact force).

In regard to claim 10, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, Englehart teaches “obtaining a first section image data in a pre-set plane from the first group of ultrasound echo signals; obtaining a second section image data in the pre-set plane from the second group of ultrasound echo signals” [Column 6, Lines 3-5].
In regard to obtaining a first section image data in a pre-set plane from the first group of ultrasound echo signals and obtaining a second section image data in the pre-set plane from the second group of ultrasound echo signals, Englehart discloses “the disclosed system generates three trips of the transducer and this three frames of image information each second” [Column 6, Lines 3-5]. Since the system is capable of generating three trips and three frames of image data are obtained each second, under broadest reasonable interpretation, the first frame constitutes a first section of image data in a pre-set plane from a first group of ultrasound echo signals and the second frame constitutes a second section image data in the pre-set plane from the second group of ultrasound echo signals.  
Englehart does not teach “wherein determining whether the acoustic window is in sufficient contact with the target object according to the first and/or second group of first ultrasound echo signals comprises”.

In regard to determining whether the acoustic window is in sufficient contact with the target object according to the first and/or second group of first ultrasound echo signals, Torp discloses “Essentially, as described herein, the frequency spectrum is calculated and used to determine acoustic contact of a probe with an object being examined. In particular, acoustic contact along transducer apertures of a probe are calculated by frequency analyzing the received ultrasound signals. Specifically, as shown in FIG. 3, method 250 for generating a visual indicator of acoustic contact along a probe scanning surface is provided” [0030]. Since the received ultrasound signals (i.e. first ultrasound echo signals) can be used to calculate the frequency spectrum to determine acoustic contact of a probe with an object being examined, under broadest reasonable interpretation, the method can be used to determine whether the acoustic window (i.e. of the ultrasound probe) is in sufficient contact with the target object (i.e. object being examined) according to the first ultrasound echo signals.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic imaging method of Englehart so as to include the steps disclosed in Torp in order to allow the proper acoustical contact to be achieved so as produce images with acceptable image resolution [Torp: 0003]. By prompting a user to make an adjustment to the ultrasound probe, the acoustic window angle and/or position can be updated relative to the target object so as to improve acoustical contact. Combining the prior art elements according to known techniques would yield the predictable result of improving acoustical contact between the acoustic window of the ultrasound transducer and the target object to achieve improved image resolution for use in assessment of the target object. 

Stoll teaches “comparing the first section image data with the second section image data” [0035]; and “determining whether the acoustic window is in sufficient contact with the target object according to the comparison between the first section image data and the second section image data” [0035, 0015].
In regard to comparing first section image data with the second section image data, Stoll discloses “The speckle from frames or lines of ultrasound data obtained in act 16 by scanning at different times is correlated. […] Since the data is from the same tissue region, but subject to different amount of deformation, the correlation may be used to determine an offset in the axial or other direction caused by the transducer contact pressure. […] The relative spatial position of the two frames or lines of data associated with highest correlation provides the offset” [0035]. In order to perform a correlation between the frames (i.e. the first section image data and the second section image data), under broadest reasonable interpretation, the two frames have to be compared to each other. The relative spatial offset results from the correlation of the frames of image data and the highest correlation, in this case is used to determine the offset caused by the transducer contact pressure. Additionally, since the image data is from the same region but subject to different amounts of deformation (i.e. different amounts of contact pressure), under broadest reasonable interpretation, the measurement of the correlation can be used to determine whether the acoustic window is in sufficient contact with the target object according to the comparison between the first section image data and the second section image data (i.e. the first and second frames).

In regard to claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, Torp teaches “wherein determining whether the acoustic window is in sufficient contact with the target object […]” [0030].
In regard to determining whether the acoustic window is in sufficient contact with the target object, Torp discloses “Essentially, as described herein, the frequency spectrum is calculated and used to determine acoustic contact of a probe with an object being examined. In particular, acoustic contact along transducer apertures of a probe are calculated by frequency analyzing the received ultrasound signals. Specifically, as shown in FIG. 3, method 250 for generating a visual indicator of acoustic contact along a probe scanning surface is provided” [0030]. Since the received ultrasound signals (i.e. first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic imaging method of Englehart so as to include the steps disclosed in Torp in order to allow the proper acoustical contact to be achieved so as produce images with acceptable image resolution [Torp: 0003]. By prompting a user to make an adjustment to the ultrasound probe, the acoustic window angle and/or position can be updated relative to the target object so as to improve acoustical contact. Combining the prior art elements according to known techniques would yield the predictable result of improving acoustical contact between the acoustic window of the ultrasound transducer and the target object to achieve improved image resolution for use in assessment of the target object. 
The combination of Englehart, Torp and Waki does not teach “according to the comparison between the first section image data and the second section image data comprises: generating a quality evaluation of whether the acoustic window is in sufficient contact with the target object according to the comparison between the first section image data and the second section image data; and displaying the quality evaluation of whether the acoustic window is in sufficient contact with the target object”.
Stoll teaches “according to the comparison between the first section image data and the second section image data comprises: generating a quality evaluation of whether the acoustic window is in sufficient contact with the target object according to the comparison between the first section image data and the second section image data; and displaying the quality evaluation of whether the acoustic window is in sufficient contact with the target object” [0035, 0008, 0015, 0046].

In regard to generating a quality evaluation of whether the acoustic window is in sufficient contact with the target object according to the comparison between the first section image data and the second section image data, Stoll discloses “A processor is configured to determine an amount of contact force applied by the transducer against a patient. The processor determines the amount from the ultrasound data. The processor is configured to determine when the amount is sufficient” [0008]. In order for the processor to determine when the amount of contact force applied against the patient is sufficient, under broadest reasonable interpretation the processor had to have generated a quality evaluation of whether the acoustic window is in sufficient contact with the target object. Furthermore, since the “relative spatial position of the two frames or lines of data associated with highest correlation 
In regard to displaying the quality evaluation of whether the acoustic window is in sufficient contact with the target object, Stoll discloses “Act 16 is performed to provide compression measurement. Act 24 is performed to acquire data for diagnosis. The data for diagnosis may also be used for measuring compression, such as to maintain or confirm maintenance of the compression. The data for measuring the compression may also be used for diagnosis, such as providing one or more two-dimensional images” [0046]. The compression measurements indicate the amount of contact pressure being applied to the subject. In this case, since compression measurements can be provided such that the compression can be maintained or confirmed, and the data for measuring the compression may be provided in one or more two-dimensional images, under broadest reasonable interpretation, the quality evaluation (i.e. indicative of the amount of compression/contact pressure) of whether the acoustic window is in sufficient contact with the target object can be displayed (i.e. via one or more two-dimensional images. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Englehart, Torp and Waki so as to include the generating of a quality evaluation and the displaying of the quality evaluation as disclosed in Stoll in order to prevent “a loss of diagnostic yield and a loss of confidence for detecting small pre-cancerous or neo-cancerous lesion detection” [Stoll: 0003]. By displaying the quality evaluation, the operator can 
In regard to claim 29, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Torp teaches “wherein determining whether the acoustic window is in sufficient contact with the target object according to the first ultrasound echo signals comprises” [0030].
In regard to determining whether the acoustic window is in sufficient contact with the target object, Torp discloses “Essentially, as described herein, the frequency spectrum is calculated and used to determine acoustic contact of a probe with an object being examined. In particular, acoustic contact along transducer apertures of a probe are calculated by frequency analyzing the received ultrasound signals. Specifically, as shown in FIG. 3, method 250 for generating a visual indicator of acoustic contact along a probe scanning surface is provided” [0030]. Since the received ultrasound signals (i.e. first ultrasound echo signals) can be used to calculate the frequency spectrum to determine acoustic contact of a probe with an object being examined, under broadest reasonable interpretation, the method can be used to determine whether the acoustic window (i.e. of the ultrasound probe) is in sufficient contact with the target object (i.e. object being examined) according to the first ultrasound echo signals.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic imaging method of Englehart so as to include the steps disclosed in Torp in order to allow the proper acoustical contact to be achieved so as produce images with acceptable image resolution [Torp: 0003]. By prompting a user to make an adjustment to the ultrasound probe, the acoustic window angle and/or position can be updated relative to the target object so as to improve acoustical contact. Combining the prior art elements according to known 
The combination of Englehart, Torp and Waki does not teach “extracting a characteristic quantity from the first ultrasound echo signals”; “comparing the characteristic quantity from the first ultrasound echo signals with a pre-stored characteristic quantity”; “12determining a category of the first ultrasound echo signals according to a result of the comparison between the characteristic quantity from the first ultrasound echo signals and the pre-stored characteristic quantity”; “determining whether the acoustic window is in sufficient contact with the target object according to the category of the first ultrasound echo signals”.
Stoll teaches “extracting a characteristic quantity from the first ultrasound echo signals” [0030]; “comparing the characteristic quantity from the first ultrasound echo signals with a pre-stored characteristic quantity” [0015, 0028]; “12determining a category of the first ultrasound echo signals according to a result of the comparison between the characteristic quantity from the first ultrasound echo signals and the pre-stored characteristic quantity” [0028, 0029]; “determining whether the acoustic window is in sufficient contact with the target object according to the category of the first ultrasound echo signals” [0028]. 
In regard to extracting a characteristic quantity from the first ultrasound echo signals, Stoll discloses “In act 20, the compression of body tissue caused by the transducer contact pressure is measured. The effects of pressure applied by the ultrasound transducer are measured using any one or more parameters. […] Alternatively, the measured parameter is used with a model to determine a value for a compression or pressure parameter” [0030]. This act of the method shown in FIG. 2 can only be performed after ultrasonically scanning the patient in act 16. Therefore, under broadest reasonable 
In regard to comparing the characteristic quantity from the first ultrasound echo signals with a pre-stored characteristic quantity, Stoll discloses “The actual transducer contact pressure is then compared to the desired transducer contact pressure” [0015]. In order for this comparison to be performed, the desired transducer contact pressure (i.e. the pre-stored characteristic quantity) had to have been accessed. Furthermore, Stoll discloses “The pressure starts at zero or some other pressure and increases until sufficient pressure is reached or the patient begins to experience pain or discomfort” [0028]. In this case, in order to determine that sufficient pressure (i.e. compression/contact pressure) had been achieved a comparison has to be made between the characteristic quantity from the first ultrasound echo signals with a pre-stored characteristic quantity (i.e. the desired transducer contact pressure).
In regard to determining a category of the first ultrasound echo signals according to a result of the comparison between the characteristic quantity from the first ultrasound echo signals and the pre-stored characteristic quantity, Stoll discloses “The pressure starts at zero or some other pressure and increases until sufficient pressure is reached or the patient begins to experience pain or discomfort” [0028] and “For example, acts 16 and 20 are performed multiple times to allow tracking or detection of the compression caused by the increasing pressure” [0029]. In this case, when the pressure is determined to be insufficient, the pressure is increased multiple times until the sufficient pressure is reached. Therefore, the insufficient pressure and the sufficient pressure (i.e. desired transducer contact pressure) constitute categories of the first ultrasound echo signals that are determined according to a result of the comparison between the characteristic quantity (i.e. contact pressure) from the first ultrasound echo signals and the pre-stored characteristic quantity (i.e. the desired transducer contact pressure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Englehart, Torp and Waki so as to include the comparison steps as disclosed in Stoll in order to prevent “a loss of diagnostic yield and a loss of confidence for detecting small pre-cancerous or neo-cancerous lesion detection” [Stoll: 0003]. By extracting a compression value (i.e. pressure/contact force) and comparing it with a pre-stored/ideal compression level, the operator can make adjustments such that over-compression does not occur leading to compression artifacts [Stoll: 0003]. Combining the prior art elements according to known techniques would yield the predictable result of obtaining images with reduced image artifacts by ideal compression of the subject.
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Englehart US 4917096 “Englehart” and further in view of Torp et al. US 20070010742 A1 “Torp” and Waki US 20120157831 A1 “Waki” as applied to claims 1-4, 6-9, 12, 14-15, 27-28, 31 and 34 above, and further in view of Levien US 20130237826 A1 “Levien”.
In regard to claim 32, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Englehart and Torp does not teach “wherein 
Waki teaches “wherein performing the first scanning comprises performing the first scanning by moving the ultrasound transducer back and forth repetitively at the first speed […]” [0124, FIG. 12(b)]; wherein performing the second scanning comprises performing the additional scanning by moving the ultrasound transducer back and forth repetitively at the second speed […] [0124, FIG. 12(b)];  and wherein a scanning track of the ultrasound probe assembly is fixed during each of the first scanning and the second scanning” [0090, 0131].
In regard to performing the first scanning comprises performing the first scanning by moving the ultrasound transducer back and forth repetitively at the first speed and performing the second scanning comprises performing the additional scanning by moving the ultrasound transducer back and forth repetitively at the second speed, Waki discloses “The ninth embodiment is different from the eighth embodiment in that the speed of swing is low in a specific swing section 601 corresponding to a plurality of scan planes including a part 501 of interest desired to be observed in a three-dimensional elasticity image, as shown in FIG. 12(b), and that the speed of swing is high in other sections 602 […] That is, a motor control unit of an ultrasound probe swing device 46 controls the swing speed of an ultrasonic probe to be low according to a variably set swing speed in the input specific swing section 601 and controls the swing speed of the ultrasonic probe to be high in the other sections 602” [0124]. A probe that is being moved at a swing speed, inherently moves back and forth repetitively. The motor control unit in this case causes the ultrasound probe swing device to move (i.e. swing) back and forth repetitively at a first speed at other sections 602 (i.e. high speed) and repetitively at a second speed (i.e. 
In regard to the scanning track of the ultrasound probe assembly is fixed during each of the first scanning and the second scanning, Waki discloses “Fig. 3(s) shows the process of measuring pieces 201 of tomographic image data with frame numbers of Fr.0 to Fr.n while mechanically swinging an ultrasonic probe 2 in a short axis direction using a mechanical 3D probe in FIG. 2 and moving a scan plane for transmitting/receiving ultrasonic waves in a direction of the sequentially change a swing angle (swinging the scan plane)” [0090]. Therefore, since the ultrasonic probe can swing along a short axis direction, under broadest reasonable interpretation, the short axis direction represents the scanning track that the ultrasound probe assembly follows. Furthermore, Waki discloses “More specifically, movement of the ultrasonic probe 2 in the short axis direction may be linear. In this case, the guide rail 46a that guides the ultrasonic probe 2 in FIG. 2 is linearly formed” [0131]. Since the guide rail 46a is linearly formed and guides the ultrasonic probe to move along the short axis direction, under broadest reasonable interpretation, the guide rail is capable of acting as a scanning track of the ultrasound probe assembly which is fixed during each of the first scanning and the second scanning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Englehart and Torp so as to include the second speed as disclosed in Waki in order to allow the user to control the rate at which a scan is conducted so as to obtain more accurate imaging data. By scanning with a slower second speed, a more detailed scan of the region of interest can be performed. This would allow the user to observe characteristics of the target object, such as tumors. Combining the prior art elements according to known techniques would 
The combination of Englehart, Torp and Waki does not teach that the scanning is performed “in a sealed chamber”.
Levien teaches performing scanning “in a sealed chamber” [0007, 0047, and 0008].
In regard to scanning in a sealed chamber Levien discloses “An ultrasound scanner system is disclosed, comprising (1) an instrument body; (2) a linear positioner assembly interconnected to the instrument body; (3) an ultrasound probe which emits and received an ultrasound pulse, the ultrasound probe interconnected to the linear positioner assembly wherein the ultrasound probe may operate in at least one dimension; (4) an instrument chamber disposed within the body and engaged with the membrane; and (5) a sealing chamber engaged with the membrane and a scanned object” [0007]. As shown in FIG. 1, ultrasound probe is positioned within the water located within the instrument body 1. Since the ultrasound probe is interconnected to the linear positioner assembly such that is can move in at least one dimension, under broadest reasonable interpretation, the ultrasound probe can perform a scan in a sealed chamber (i.e. the instrument body). Furthermore, Levien discloses “The portable instrument main body is comprised of a sealed chamber to contain the fluid (called the instrument chamber), typically distilled water, around the ultrasound probe” [0047]. Therefore the instrument chamber constitutes a sealed chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Englehart, Torp and Waki so as to include the sealed chamber of Levien in order to provide a low acoustic impedance between the ultrasound scanner and a scanned object surface [Levien: 0008]. By performing scans in a sealed chamber filled with a fluid, better coupling between the ultrasound scanner and the scanned object can be achieved such that signals acquired have low acoustic impedance. Combining the prior art elements according to known 
In regard to claim 33, due to its dependence on claim 32, this claim inherits the references disclosed therein. That being said, Englehart and Torp does not teach “further comprising: 13processing ultrasound signals acquired by moving the ultrasound transducer back and forth repetitively at the second speed in the sealed chamber; and analyzing the ultrasound signals collected at a depth and reconstructing a 3D coronal plane image based on the analyzed ultrasound signals”.
Waki teaches “further comprising: 13processing ultrasound signals acquired by moving the ultrasound transducer back and forth repetitively at the second speed […]” [0124, FIG. 12(b), 0129] ; and analyzing the ultrasound signals collected at a depth and reconstructing a 3D coronal plane image based on the analyzed ultrasound signals” [0129].
In regard to processing ultrasound signals acquired by moving the ultrasound transducer back and forth repetitively at the second speed, Waki discloses “The ninth embodiment is different from the eighth embodiment in that the speed of swing is low in a specific swing section 601 corresponding to a plurality of scan planes including a part 501 of interest desired to be observed in a three-dimensional elasticity image, as shown in FIG. 12(b), and that the speed of swing is high in other sections 602 […] That is, a motor control unit of an ultrasound probe swing device 46 controls the swing speed of an ultrasonic probe to be low according to a variably set swing speed in the input specific swing section 601 and controls the swing speed of the ultrasonic probe to be high in the other sections 602” [0124]. A probe that is being moved at a swing speed, inherently moves back and forth repetitively. The motor control unit in this case causes the ultrasound probe swing device to move (i.e. swing) back and forth repetitively at a first speed at other sections 602 (i.e. high speed) and repetitively at a second speed (i.e. low speed) in swing section 601. Therefore, motor control unit is capable of performing the second scan by moving the ultrasound transducer back and forth repetitively at the second speed. Furthermore, FIG. 
In regard to analyzing the ultrasound signals collected at a depth and reconstructing a 3D coronal plane image based on the analyzed ultrasound signals, Waki discloses “A piece of RF signal frame data for a tomographic image acquired in the above-described manner is input to a tomographic image construction unit 7, and a tomographic image is constructed. In the meantime, two pieces of RF signal frame data for an elastic image are input to an elasticity information calculation unit 32 via an RF signal frame data selection unit 28 and a displacement measurement unit 30 […] When pieces of elasticity frame data are accumulated, an arbitrary 3D elasticity image is generated by volume rendering processing and is displayed on a screen” [0129]. In this case since the two pieces of RF single frame data can be input to an elasticity information calculation unit 32 and a displacement measurement unit 30, under broadest reasonable interpretation these units can analyze the ultrasound signals collected at a depth. Furthermore, since the tomographic image construction unit 7 can construct a tomographic image and the 3D elasticity image generated by volume rendering processing and displayed on a screen, under broadest reasonable interpretation, a 3D coronal plane image can be reconstructed based on the analyzed ultrasound signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Englehart and Torp so as to include the second speed as disclosed in Waki in order to allow the user to control the rate at which a scan is conducted so 
The combination of Englehart, Torp and Waki does not teach moving the ultrasound transducer back and forth “in a sealed chamber”. 
Levien teaches performing scanning “in a sealed chamber” [0007, 0047, and 0008].
In regard to scanning in a sealed chamber Levien discloses “An ultrasound scanner system is disclosed, comprising (1) an instrument body; (2) a linear positioner assembly interconnected to the instrument body; (3) an ultrasound probe which emits and received an ultrasound pulse, the ultrasound probe interconnected to the linear positioner assembly wherein the ultrasound probe may operate in at least one dimension; (4) an instrument chamber disposed within the body and engaged with the membrane; and (5) a sealing chamber engaged with the membrane and a scanned object” [0007]. As shown in FIG. 1, ultrasound probe is positioned within the water located within the instrument body 1. Since the ultrasound probe is interconnected to the linear positioner assembly such that is can move in at least one dimension, under broadest reasonable interpretation, the ultrasound probe can perform a scan in a sealed chamber (i.e. the instrument body). Furthermore, Levien discloses “The portable instrument main body is comprised of a sealed chamber to contain the fluid (called the instrument chamber), typically distilled water, around the ultrasound probe” [0047]. Therefore the instrument chamber constitutes a sealed chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Englehart, Torp and Waki so as to include the sealed chamber of Levien in order to provide a low acoustic impedance between the ultrasound scanner .
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Englehart US 4917096 “Englehart” and further in view of Torp et al. US 20070010742 A1 “Torp” and Waki US 20120157831 A1 “Waki” and Stoll US 20120083692 A1 “Stoll” as applied to claims 5, 10-11, and 29 above, and further in view of Zhu et al. US 20140169672 A1 “Zhu”.
In regard to claim 35, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, the combination of Englehart, Torp, Waki and Stoll does not teach “wherein comparing the first section image data with the second section image data comprises: comparing texture characteristics of the first section image data with texture characteristics of the second section image data”.
Zhu is in a related field of endeavor because it involves image processing. Thus, Zhu teaches “wherein comparing the first section image data with the second section image data comprises: comparing texture characteristics of the first section image data with texture characteristics of the second section image data” [0004].
In regard to comparing the first section image data with the second section image data comprises: comparing texture characteristics of the first section image data with texture characteristics of the second section image data, Zhu discloses “The method [is] based on the feature comparison is carried out by extracting basic features of the two images, such as texture features, and then compared the basic features of the two images to obtain the similarity between the two images” [0004]. Therefore since the method can extract basic features from two images such as texture features, and can compare 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Englehart, Torp, Waki and Stoll so as to include the comparison of the texture characteristic as disclosed in Zhu in order to determine how similar the first section image data and the second section image data are to one another. Should the textures be different from one another this could indicate that adjustments need to be made to the transducer in order to achieve proper acoustic coupling and thus improved image quality. Combining the prior art elements according to known techniques would yield the predictable result of determining whether adjustments need to be made to achieve improved image quality.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/13/2020, with respect to the objections to the specification and the rejection of claims 30 and 31 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the objections to the specification and the rejection of claims 30 and 31 under 35 U.S.C. 112(b) in the final rejection filed 03/13/2020 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 08/13/2020, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive given the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Waki US 20120157831 A1 “Waki”, Levien US 20130237826 A1 “Levien” and Zhu et al. US 20140169672 A1 “Zhu” as stated in the 35 U.S.C. 103 section above.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793